Elliott, C. J.
Suit by Have against the appellants, on a promissory note. Issues were formed, the trial of which resulted in a finding and judgment for the plaintiff below; a motion for a new trial being overruled.
The judgment must be affirmed. The only errors complained of relate to matter’s occurring on the trial, and for which a new trial was prayed; but the action of the court in overruling the motion for a new trial is not assigned for error. Ho question, therefore, is properly raised by the assignment of errors.
The judgment is affirmed, with costs and ten per cent, damages.